El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
En juicio de desahucio seguido ante la Corte de Distrito de San Juan, Sección Primera, por Juan Barbosa Lara y Simón Pescay contra Cándido Fernández para el desalojo de nn solar y caseta en él levantada, por el fundamento de haber vencido el término del arrendamiento y seguir el de-mandado en la posesión precaria del inmueble, la expresada corte dictó sentencia ■ declarando con lugar la demanda y contra ella interpuso el demandado recurso de apelación para ante esta Corte Suprema.
Elevada la transcripción .de autos, ambas partes, ape-lante y apelada presentaron alegatos escritos sosteniendo e impugnando respectivamente el recurso en su fondo, y la apelada solicitó además que fuera desestimado por haberse interpuesto fuera de término y no aparecer de la transcrip-ción que .el apelante hubiera otorgado la fianza exigida por la Ley de Desahucio de 1905.
*306La sección 11 de dicha ley prescribe qne “las apelaciones deberán interponerse en el término de cinco días contad us desde la fecha de la sentencia.’’
La sentencia en el presente caso fné pronunciada y re gistrada en 9 de mayo de 1919 y el recurso se estableció y fué notificado al apelado el día 15 del propio mes o sea a] sexto día después del pronunciamiento de la sentencia, cuando ya había vencido por tanto el término de cinco días que la ley señala para interponerlo.
La sección 2a. de la Ley No. 70 de 1911 preceptiva de que el término para establecer el recurso de apelación em-pezará a correr desde la fecha del archivo de la notificación de la sentencia a la parte perjudicada no favorece al ape-lante pues dicha ley al establecer el sistema de la notifica-ción de las sentencias, lo limitó a los casos en que pudiera interponerse el recurso ele' apelación según lo previsto en el artículo 295 del Código de Enjuiciamiento Civil y en ese artículo no están comprendidas las sentencias finales en jui-cios ele desahucio, el cual se regula por la ley especial sobre la materia, que señala en la sección 11 el término de cinco días para apelar a contar desde la fecha de la sentencia.
La misma Ley de Desahucio, en su sección 12,, después de ordenar que no se admitirá al demandado el recurso de apelación si no consigna en secretaría el importe del precio adeudado hasta la fecha de la sentencia cuando el desahucio se funde en falta de pago'de las' cantidades convenidas, or-dena que “en cualquier otro caso será requisito indispensable para ejercitar el recurso de apelación por parte del de-mandado, que éste otorgue fianza, a satisfacción del tribunal para responder de los daños y perjuicios que puedan irrogarse al demandante y de las costas'ele la apelación”, añadiendo que “tanto la consignación como la fianza debe-rán quedar formalizadas dentro del término concedido para la apelación.”
Se trata de un desahucio en precario. De la transcrip-ción de autos no aparece que el apelante dejara de prestar *307fianza alguna para interponer el recurso de apelación, pero si la prestó, lo liizo fuera del término señalado para inter-poner dielio recurso, que como liemos dicho, fué interpuesto fuera del término legal y por tanto dicha fianza fué ineficaz en derecho.
Las secciones 11 y 12 de la Ley de Desahucio han sido -ya interpretadas por esta Corte Suprema en los casos de Figueroa et al. v. Sepúlveda, 24 D. P. R. 690 y Ramírez v. Pérez, 25 D. P. R. 231.
Procede la desestimación del recurso.

Desestimado el recurso.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.